Citation Nr: 0808771	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  99-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from June 1952 to May 1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which determined that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to asbestosis.  Subsequently, 
in a February 2003 supplemental statement of the case, the RO 
apparently determined that there was new and material 
evidence, reopened the claim, and denied the claim on the 
merits.

In a July 2003 decision, the Board, having independently 
reviewed the claim, determined that new and material evidence 
had been presented, reopened the claim, and remanded the 
claim on the merits for additional evidentiary development.  
As will be explained herein, despite efforts already made to 
develop this case for appellate review of the merits of the 
claim, additional development is required as explained 
herein.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

REMAND

The veteran maintains that service connection is warranted 
for asbestosis, primarily contending that he was exposed to 
asbestos which was a component of the personal protection 
garb (bunker suit, i.e., protective hat, coat, boots) he wore 
as a firefighter during service.

In the remand issued by the Board in July 2003, the Board 
requested that several actions be undertaken.  A review of 
the documents and evidence added to the file since that 
remand was issued reflects that all of the actions requested 
in the remand were undertaken and that additional evidence 
was gathered and associated with the claims folder to the 
extent possible.  

Essentially, the critical matter which remains unresolved and 
requires clarification in this case, even after a 
comprehensive VA examination was conducted in July 2007, is a 
determination of whether in fact a clinical diagnosis of 
asbestosis is appropriate and if so, whether it is at least 
as likely as not that the veteran has asbestosis as a result 
of his active military service or any incident thereof.  In 
this regard, asbestosis was not diagnosed upon VA examination 
of July 2007.  The examiner explained that a review of the 
clinical evidence revealed that the diagnosis of asbestosis 
was "in question."  In order to determine whether or not 
the veteran suffered from asbestosis, he recommended that the 
veteran be afforded a complete physical examination that 
included a high resolution CT scan.  A high resolution CT 
scan was described as the "gold standard used for 
clarification of interstitial and pleural lung disease."  

The VA doctor/examiner went on to explain that it would be in 
the veteran's best interest to clarify whether he did or did 
not have asbestosis.  He again noted that proper testing for 
asbestosis should include a high resolution CT scan.  He also 
recommended pulmonary function testing with a diffusion 
capacity in order determine the presence of interstitial lung 
disease, which was a possibly caused by asbestosis.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is (1) 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury 
or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an 
indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In light of the uncertainty in this 
case involving the matter of a diagnosis of asbestosis and 
given the recommendations made by the VA examiner in July 
2007 to the effect of scheduling additional clinical testing 
to clarify this matter, the Board finds that a VA examination 
to include specific testing as discussed herein is warranted 
in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of respiratory conditions, to 
include asbestosis.  The examiner should 
review the veteran's claims folder, noting 
and summarizing the veteran's appellate 
contentions, pertinent service medical 
records and post-service medical records.  
A copy of this remand should also be made 
available to the examiner and the July 
2007 VA examination report should be 
reviewed.  

When the veteran was recently evaluated by 
VA in July 2007, the VA examiner 
recommended that additional medical 
studies be completed in order to 
establish/clarify whether a diagnosis of 
asbestosis is appropriate.  In this 
regard, the examiner indicated that high 
resolution CT scan and pulmonary function 
testing with a diffusion capacity, would 
prove extremely helpful in resolving this 
matter.  Accordingly, it is requested that 
those medical studies be undertaken and 
the results reported and interpreted for 
inclusion in the record.  

Thereafter, the examiner should identify 
and diagnose all respiratory disorders 
present.  The examiner should specifically 
indicate whether a diagnosis of 
asbestosis, as well as any other asbestos 
related disorder (with specific 
identification of such disorder), is 
warranted and supported by the medical 
findings.  


After reviewing the veteran's service 
records, the history of the veteran's use 
of thermal protective equipment or other 
exposure to asbestos in service, the 
veteran's pre and post-service employment 
history (to include asbestos exposure), 
and other relevant evidence of record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has asbestosis, or any 
asbestos related disorder, as a result of 
his active military service or any 
incident thereof.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

For any opinion provided, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The veteran and his 
representative should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

